2019 UT App 84



              THE UTAH COURT OF APPEALS

            GORDON WILLIS AND JEFFREY DARBY,
                        Appellees,
                             v.
         ADAMS AND SMITH INC., MORGAN HUMPHRIES,
             JAMES L. SMITH, AND DAWN SMITH,
                        Appellants.

                           Opinion
                      No. 20170626-CA
                      Filed May 16, 2019

           Fourth District Court, Provo Department
                The Honorable Kraig Powell
                        No. 150401341

       Rodney R. Parker, Danica N. Cepernich, and Adam
              M. Pace, Attorneys for Appellants
             Robert L. Jeffs, Attorney for Appellees

     JUDGE DIANA HAGEN authored this Opinion, in which
   JUDGES GREGORY K. ORME and RYAN M. HARRIS concurred.

HAGEN, Judge:

¶1     Adams and Smith Inc., Morgan Humphries, James L.
Smith, and Dawn Smith (collectively, the company) appeal
the district court’s entry of judgment in favor of Gordon
Willis and Jeffrey Darby. After resigning from employment
with the company on January 20, 2015, Willis and Darby filed
a complaint in the district court demanding that the company
purchase their stock in accordance with the company’s
Restrictive Stock Agreement (the stock agreement). The parties
moved for summary judgment on the issue of which of
                     Willis v. Adams and Smith


two audited financial statements should provide the book value 1
of the company upon which the purchase price for the stock
should be based. Interpreting the plain language of the stock
agreement, the district court agreed with Willis and Darby and
determined that the purchase price should be based on the
company’s book value as reflected in the audited financial
statement for the 2013 calendar year, which was completed on
April 15, 2014.

¶2     At trial, Willis testified to the value of the company’s
equipment as a non-retained expert witness. The company
objected, arguing that Willis and Darby had not complied with
rule 26(a)(4)(E) of the Utah Rules of Civil Procedure in disclosing
Willis as a non-retained expert witness. The district court
disagreed and ruled that Willis had been sufficiently designated
and that his testimony was therefore admissible. The parties also
disputed what equipment should be included when adjusting
the purchase price based on the “fair market value of any
equipment” as provided in the stock agreement. At the
conclusion of trial, the district court interpreted this provision to
refer to all equipment the company owned “that would stand
alone and be able to be used to perform work.”

¶3     The company argues that the district court erred in
making these three determinations. Because the district court
correctly interpreted the contract terms as a matter of law and
acted within its discretion in admitting Willis’s expert testimony,
we affirm.




1. “Book value” is “the net asset value of a company calculated
as total assets minus intangible assets (patents, goodwill)
and liabilities.” Book Value, Investopedia (May 6, 2019),
https://www.investopedia.com/terms/b/bookvalue.asp [https://p
erma.cc/YRN6-P9N8].




20170626-CA                      2                 2019 UT App 84
                    Willis v. Adams and Smith


                        BACKGROUND

¶4     The plaintiffs, Willis and Darby, began working for the
company in the early 1990s. The company initially hired Willis to
work as a field engineer, but he rose through the ranks and later
became vice president of operations and a shareholder. Between
2008 and 2009, Willis served as a director on the company’s
board of directors and as the company’s president. In those
roles, he became more involved with the company’s accounting
practices. According to Willis, the company’s annual financial
statements were prepared on a calendar-year basis and the final
audited statements would be available “in March or April of the
following year.” Willis was also involved with purchasing
equipment for the company and performing the valuation of that
equipment in connection with the buyout of another
shareholder.

¶5     The company hired Darby to work as a project engineer.
He became a shareholder in 2000, and from that time until he
resigned, Darby worked as vice president of engineering and
served on the board of directors.

¶6     In 2009, Willis, Darby, other shareholders and the
company’s trustees entered into the stock agreement. Among
other things, the stock agreement provides:

      Upon the termination of employment . . . of a
      Shareholder, all shares of the Stock of [the
      company] owned by the terminated Shareholder
      shall be sold to [the company] and/or the other
      Shareholders and [the company] and/or the other
      Shareholders shall purchase the Stock at the price
      and upon the terms set forth in Sections 6 and 7.

Section 7, the provision at issue on appeal, provides that the
purchase price for each share of stock in the company




20170626-CA                    3                2019 UT App 84
                    Willis v. Adams and Smith


      shall be the per share adjusted book value . . . as of
      the last audited financial statement of [the
      company] preceding the event requiring the
      determination of the purchase price . . . . Book
      value shall be determined from the audited
      financial statement of [the company] according to
      the accounting practices previously utilized by the
      regular accountant of [the company] who
      customarily prepares [the company’s] financial
      statement. Adjustment to the book value shall be
      made by taking into account the fair market value
      of any equipment with fair value in excess of ten
      thousand dollars ($10,000).

¶7     On January 20, 2015, Willis and Darby resigned from the
company. At the time, they believed that one of the
shareholders, James Smith, was going to retire in early 2015 and,
after discussing “the financial issues of what would happen
when [Smith] retired,” Willis and Darby decided they did “not
want[] to work there if the other didn’t work there.”

¶8     After Willis and Darby resigned, they demanded that the
company purchase their stock in accordance with the stock
agreement. In response, the company offered to purchase their
stock for a price based on the company’s “audited December 31,
2014 financial statements,” which had been completed in March
2015 (the 2014 financial statement). Due to a loss contingency,
the 2014 financial statement showed a substantial reduction in
book value from the prior year. Willis and Darby objected to the
use of the 2014 financial statement under section 7 of the stock
agreement, which required that the value of their shares be
calculated based on “the last audited financial statement.”
Because the audit of the 2014 financial statement had not been
completed prior to their retirement date, they asserted that the
audited financial statement for 2013, which had been completed
on April 15, 2014 (the 2013 financial statement), was the “last



20170626-CA                    4                 2019 UT App 84
                    Willis v. Adams and Smith


audited financial statement” on which the value of their shares
must be based. They filed a complaint with the district court,
alleging that the company had failed to comply with the stock
agreement and requesting, among other things, that the district
court make “a determination of the purchase price” of their
shares and enter a judgment in the amount of that purchase
price.

¶9     In their rule 26 initial disclosures, Willis and Darby
named themselves as individuals “who [were] likely to have
discoverable information and who [were] likely to be called in
[their] case in chief.” The disclosures stated that Willis and
Darby had “information regarding the accounting practices of
[the company], the valuation of equipment, prior purchases of
minority shareholders’ interest, and discussions of the parties.”
Willis and Darby also attached an equipment valuation Willis
had prepared and the supporting documents on which he had
relied. In its first set of interrogatories after receiving this
information, the company asked Willis to “explain in detail how
you calculated . . . the fair market value of equipment in the
computation of damages that you included with your initial
disclosures” and to “identify all documents that support[]” that
calculation. Willis individually responded to the first set of
interrogatories, explaining his method of equipment valuation.

¶10 Before trial, Willis and Darby moved for partial summary
judgment, arguing that the purchase price of their stock “must
be determined using the audited financial statements for the
year 2013” in accordance with the plain language of the stock
agreement. In response, the company filed a cross-motion for
partial summary judgment, arguing that the language in section
7 reflects “an ambiguity regarding the parties’ intent” as to
whether the 2014 or 2013 financial statements should be used to
calculate the stock price and that “extrinsic evidence confirms
that the parties intended for the stock price to be calculated
based on the 2014 audit.”



20170626-CA                    5                2019 UT App 84
                    Willis v. Adams and Smith


¶11 After argument, the district court granted partial
summary judgment in favor of Willis and Darby. In support of
its summary judgment order, the court held:

      The provisions of the [stock agreement] providing
      that the purchase price of [Willis’s and Darby’s]
      stock “shall be determined as of the last audited
      financial statement of [the company] preceding the
      event requiring the determination of the purchase
      price” are not ambiguous. The . . . phrase “last
      audited financial statement” uses the term
      “audited,” a term of art in accounting meaning that
      the audit is completed—not commenced or in
      progress.

Because the audit of the 2014 financial statement was not
complete by the time Willis and Darby resigned, the court
granted partial summary judgment in their favor, concluding
that section 7 required the use of the 2013 financial statement,
the audit of which had been completed on April 15, 2014.

¶12 The case proceeded to trial on the remaining two
issues, one of which was the interpretation of “the provision in
[the stock agreement] that also provides that there is
an adjustment to the purchase price for equipment.” Regarding
this issue, Willis and Darby argued that the provision
unambiguously refers to all equipment with a value over $10,000
owned by the company. Willis testified at trial that, as president
of the company, he “manage[d] day-to-day operations,”
including “acquiring and valuing the equipment” the company
owned, and he had “handled the determination of
the equipment valuation” for the company during a prior
buyout of a former shareholder. In order to conduct
the valuation in this case, Willis testified that he and Darby
acquired both a “master equipment list” and depreciation
schedules from the company’s accounting department that he



20170626-CA                     6               2019 UT App 84
                    Willis v. Adams and Smith


had used to value the equipment at the time of their
resignations. Relying on this information, Willis testified about
how he valued all of the company’s equipment that exceeded
$10,000. To determine what equipment had a value greater than
$10,000 and was therefore considered in the adjustment to the
purchase price, Willis testified that he aggregated some of the
pieces of equipment into groups that were purchased and
operated together.

¶13 While Willis was testifying, the company objected to his
testimony about equipment valuation, arguing that he could not
offer expert testimony because he had not been properly
disclosed as an expert under rule 26 of the Utah Rules of Civil
Procedure. When the court asked whether Willis and Darby had
“disclosed that [Willis] would be providing this opinion in their
discovery,” Willis and Darby responded that they had identified
Willis as a witness and provided his “detailed valuation” and
“backup documentation” for the valuation. They added that
because Willis was a party, he was not a “specially retained
expert” and did not need to be separately designated. The
company disagreed but acknowledged that it had received
Willis and Darby’s initial disclosures, information appearing to
present values for the company’s equipment, and Willis’s
summary of equipment valuations. After considering the parties’
arguments, the court decided to “tentatively” allow Willis to
proceed with his testimony.

¶14 The company later renewed its objection. After hearing
arguments from the parties, the district court ruled that Willis’s
testimony about the valuation of equipment was admissible. In
doing so, the court determined that “when you put together
[Willis and Darby’s] initial disclosures and” the exhibit
containing Willis’s estimated equipment valuations, it could not
“see how anyone could come to a conclusion other than that Mr.
Willis was going to talk about valuation of [the company’s
equipment].”



20170626-CA                     7               2019 UT App 84
                    Willis v. Adams and Smith


¶15 To rebut Willis’s testimony, the company offered the
testimony of James Smith. Smith testified about the manner in
which the company’s equipment had been valued during the
buyout of a former shareholder’s stock. He testified that for the
purchase of the prior shareholder’s stock, he believed the
company adjusted only the purchase price based on equipment
listed in the audited financial statement and did not aggregate
categories of equipment.

¶16 After closing arguments, the district court granted
judgment for Willis and Darby. In support of its decision, the
district court found that the stock agreement was unambiguous
and it was therefore unnecessary to consider parol evidence to
determine the meaning of the equipment adjustment provision.
The court interpreted “equipment” to mean “a physical item that
would stand alone and be able to be used to perform work.”
Based on this definition, the district court found that some of the
aggregated items in Willis’s summary list of equipment
valuations should not be included in the total equipment
adjustment value. But the court concluded that “the other values
assessed by Mr. Willis [were] credible” and reflected “the fair
market value by a preponderance of evidence.” Following the
trial, the district court entered detailed findings of fact and
conclusions of law and determined that the company owed
Willis a purchase price of $661,805.51 and Darby a purchase
price of $722,555.51, not including interest, deductions, and
payments that the company had already made.

¶17   The company appeals.


            ISSUES AND STANDARDS OF REVIEW

¶18 The company raises three issues on appeal. The first two
issues pertain to the district court’s interpretation of the stock
agreement. First, the company argues that the district court erred
in interpreting section 7 of the stock agreement to require


20170626-CA                     8                2019 UT App 84
                    Willis v. Adams and Smith


reliance on the company’s 2013 financial statement to determine
the purchase price for Willis’s and Darby’s shares in the
company. Next, the company argues that the district court erred
in interpreting section 7 of the stock agreement to refer to “all
equipment owned by the company” and “to aggregated groups
of individual pieces of equipment.” “Interpretation of the terms
of a contract is a question of law. Thus, we accord the trial
court’s legal conclusions regarding the contract no deference and
review them for correctness.” Nova Cas. Co. v. Able Constr., Inc.,
1999 UT 69, ¶ 6, 983 P.2d 575. On the other hand, we accept the
district court’s factual findings following a bench trial absent
clear error. VT Holdings LLC v. My Investing Place LLC, 2019 UT
App 37, ¶ 17. Such findings “will be sustained on appeal unless
the appellant demonstrates that they are so lacking in support as
to be against the clear weight of the evidence.” Sauer v. Sauer,
2017 UT App 114, ¶ 14, 400 P.3d 1204 (quotation simplified).

¶19 Finally, the company argues that the district court
erroneously determined that Willis and Darby’s pretrial
disclosure of Willis as a non-retained expert who could testify
about equipment valuation was sufficient under rule 26 of the
Utah Rules of Civil Procedure. “While interpretations of the
Utah Rules of Civil Procedure are questions of law reviewed for
correctness, we grant district courts a great deal of deference in
matters of discovery and review discovery orders for abuse of
discretion.” RJW Media Inc. v. Heath, 2017 UT App 34, ¶ 18, 392
P.3d 956 (quotation simplified).


                           ANALYSIS

            I. Interpretation of the Stock Agreement

¶20 The first two issues on appeal concern the interpretation
of section 7 of the stock agreement. We interpret contracts with
the goal of ascertaining “the intentions of the parties to the
contract.” Green River Canal Co. v. Thayn, 2003 UT 50, ¶ 17, 84


20170626-CA                     9               2019 UT App 84
                     Willis v. Adams and Smith


P.3d 1134 (quotation simplified). “In interpreting a contract, we
look to the writing itself to ascertain the parties’ intentions, and
we consider each contract provision in relation to all of the
others, with a view toward giving effect to all and ignoring
none.” WebBank v. American Gen. Annuity Service Corp., 2002 UT
88, ¶ 18, 54 P.3d 1139 (quotation simplified). If the language in
the writing itself is unambiguous, “the parties’ intentions are
determined from the plain meaning of the contractual language,
and the contract may be interpreted as a matter of law.” Central
Florida Invs., Inc. v. Parkwest Assocs., 2002 UT 3, ¶ 12, 40 P.3d 599;
see also Brady v. Park, 2019 UT 16, ¶ 53 (explaining that we need
not look to “extrinsic evidence of the parties’ intent” to interpret
a contract where “the contract as a whole unambiguously
supports one interpretation over the other”).

¶21 Section 7 of the stock agreement provides that the
purchase price for each share of stock in the company

       shall be the per share adjusted book value . . . as of
       the last audited financial statement of [the company]
       preceding the event requiring the determination of
       the purchase price . . . . Book value shall be
       determined from the audited financial statement of
       [the company] according to the accounting
       practices previously utilized by the regular
       accountant of [the company] who customarily
       prepares [the company’s] financial statement.
       Adjustment to the book value shall be made by
       taking into account the fair market value of any
       equipment with fair value in excess of ten thousand
       dollars ($10,000).

(Emphasis added.) The company argues that the district court
misinterpreted the meaning of the terms “last audited financial
statement” and “any equipment” in arriving at the purchase
price for Willis’s and Darby’s shares. We address each argument



20170626-CA                      10                2019 UT App 84
                     Willis v. Adams and Smith


in turn and affirm the district court’s interpretation of both
terms.

A.     “Last Audited Financial Statement”

¶22 The company first argues that the district court erred in
determining that the phrase “last audited financial statement”
“was a reference to the last completed audited financial
statement” and not to a financial statement that was still under
audit at the time of Willis’s and Darby’s resignations. Put
another way, the company argues that the district court
incorrectly determined that the purchase price should be based
on the 2013 financial statement, which was completed on April
15, 2014, and not the 2014 financial statement, which was
completed on March 18, 2015—after Willis and Darby resigned.

¶23 Under section 7 of the stock agreement, shareholders who
resign from the company are entitled to sell their shares back to
the company for a purchase price equal to “the per share
adjusted book value . . . as of the last audited financial statement
of [the company] preceding the event requiring the
determination of the purchase price.” We agree with the district
court that the plain language of this provision unambiguously
refers to the 2013 financial statement because it was the most
recent financial statement for which an audit had been
completed prior to the date of Willis’s and Darby’s resignations.

¶24 The company argues that the term “audited” is not a past
tense verb, but an adjective that refers to a financial statement
that has been reviewed to ensure accuracy. 2 Under this

2. The company also argues that the provision stating that the
“[b]ook value shall be determined from the audited financial
statement of [the company] according to the accounting practices
previously utilized by the regular accountant of [the company]
who customarily prepares [the company’s] financial statement”
                                                  (continued…)


20170626-CA                     11                2019 UT App 84
                     Willis v. Adams and Smith


interpretation, the company argues that section 7 refers to the
most recent “financial statement” for the company at the time of
the triggering event, regardless of whether that financial
statement was audited before or after the triggering event. But
“proper contract interpretation includes application of ordinary
rules of grammar,” and the company’s interpretation becomes
untenable when considering “the language, grammatical
structure, and punctuation” of the entire phrase. See Encon Utah,
LLC v. Fluor Ames Kraemer, LLC, 2009 UT 7, ¶ 37, 210 P.3d 263.
The absence of a comma or “and” between “last” and “audited”
signals that they are not coordinated adjectives modifying the
same noun. Chicago Manual of Style §§ 5.91, 6.36 (17th ed. 2017);
see also Primary Children’s Hosp. v. Utah Dep’t of Health, 1999 UT
App 348, ¶16 n.3, 993 P.2d 882 (“Rules of grammar provide that
when there is a comma between two coordinate adjectives
preceding a noun, each of those adjectives modifies the noun
itself.” (quotation simplified)). Instead, the syntax indicates that
the adjective “audited” modifies the noun (or, more precisely,
the adjective-noun pair) “financial statement” and the adjective
“last” “modifies the idea expressed by the combination of the
first adjective and the noun.” See Chicago Manual of Style § 5.91.
In other words, “audited financial statement” is an adjective-


(…continued)
unambiguously requires the purchase price to be based upon the
2014 financial statement. We disagree that this provision is
relevant to our determination of which audited financial
statement should be used. Rather, this sentence simply
prescribes that the book value, for purposes of determining the
purchase price, “shall be” the same book value reflected in the
last audited financial statement and not some other value
obtained from another accounting source. The parties do not
dispute that both audited financial statements complied with the
accounting practices previously utilized by the company’s
accountant.




20170626-CA                     12                2019 UT App 84
                     Willis v. Adams and Smith


noun unit and the adjective “last” modifies the entire unit. See id.
§ 6.36

¶25 When the phrase “the last audited financial statement
preceding the event requiring the determination of the purchase
price” is read as a whole, the plain meaning indicates that the
“financial statement” must be the “last” one “audited” before the
triggering event. We cannot, as the company wishes, read this
provision to refer to the “financial statement” that was for the
“last” calendar year even though it was “audited” at some
indeterminate time after the triggering event. The syntax used by
the parties does not permit such an interpretation.

¶26 The parties do not dispute that “the event requiring the
determination of the purchase price” is Willis’s and Darby’s
resignations on January 20, 2015. Because the 2014 financial
statement had not yet been audited by that date, the 2013
financial statement was the “last audited financial statement”
within the meaning of section 7. As a result, the district court
properly granted partial summary judgment in favor of Willis
and Darby on this issue.

B.     “Any Equipment”

¶27 The company also argues that the district court erred in
determining that the term “any equipment” “unambiguously
refers to all equipment of the company” and in aggregating
categories of equipment to determine whether the equipment
value exceeded $10,000. Instead, the company asserts that “any
equipment” exclusively and unambiguously refers to individual
pieces of equipment listed in the audited financial statement.

¶28 The stock agreement provides that “[a]djustment to the
book value shall be made by taking into account the fair market
value of any equipment with fair value in excess of ten thousand
dollars ($10,000).” Interpreting this provision, the district court
first determined that the language was unambiguous and that


20170626-CA                     13                2019 UT App 84
                     Willis v. Adams and Smith


the phrase “any equipment” did not refer exclusively to
equipment listed in the company’s financial statement. When
contract language is unambiguous, “a court determines the
parties’ intentions from the plain meaning of the contractual
language as a matter of law.” Bakowski v. Mountain States Steel,
Inc., 2002 UT 62, ¶ 16, 52 P.3d 1179. Here, the phrase “any
equipment” is unqualified; no term in the stock agreement
limited “any equipment” in any way and specifically did not
limit it to only those pieces of equipment the company listed in
its audited financial statement. The district court thus correctly
determined that the equipment valuation could include all the
equipment the company owned, subject to the other terms of the
provision.

¶29 The company also argues that the district court
“improperly allowed [Willis and Darby] to aggregate equipment
in order to meet the $10,000 threshold.” To the contrary, the
district court rejected six items included in Willis’s calculations,
finding that those items were “pieces of equipment that are
aggregated, and should be deleted from the list.” Instead, the
district court included only equipment that “would stand alone
and be able to be used to perform work.” Given that the district
court’s interpretation of “equipment” is—at least on this point—
consistent with that advanced by the company, the company’s
grievance on appeal is not with the court’s interpretation of the
contract but with its application of the contract’s terms to the
specific facts of the case.

¶30 The district court’s determination as to what constitutes a
stand-alone unit of equipment is a factual finding to which we
afford substantial deference. See In re United Effort Plan Trust,
2013 UT 5, ¶ 17, 296 P.3d 742 (reiterating that “factual
determinations are entitled to the most deference” on appeal
(quotation simplified)). To overcome this deference, the
company must show that the district court’s finding was clearly
erroneous. See In re adoption of Baby B., 2012 UT 35, ¶ 40, 308 P.3d



20170626-CA                     14                2019 UT App 84
                     Willis v. Adams and Smith


382. To carry its burden of persuasion, the company “must
marshal all relevant evidence presented at trial which tends to
support the findings and demonstrate why the findings are
clearly erroneous.” See Grimm v. DxNA LLC, 2018 UT App 115,
¶ 15, 427 P.3d 571 (quotation simplified).

¶31 The company has not pointed to any evidence in the
record to suggest that the district court improperly aggregated
individual items of equipment. Its argument in this regard is
limited to its reply brief, in which it contends that item 10 on the
equipment valuation spreadsheet “was a pile of brackets, not a
piece of equipment,” and that “this was also the case with items
2, 10, 11, 27–31, and 44–47.” The company ignores the evidence
supporting the district court’s treatment of these items as a
single unit, including the testimony from Willis describing how
these items were purchased and used collectively. Because the
company has not demonstrated that the court’s findings are
against the clear weight of the evidence, we affirm the district
court’s factual findings as to what equipment constitutes a single
unit with a value of more than $10,000 for purposes of applying
the book value adjustment provision.

                   II. Willis’s Expert Testimony

¶32 Finally, the company argues that the district court’s
admission of Willis’s expert opinion testimony as to the
valuation of equipment was erroneous because Willis had not
been properly disclosed as a non-retained expert under rule
26(a)(4) of the Utah Rules of Civil Procedure. Rule 26 requires a
party intending to present expert testimony from “any person
other than an expert witness who is retained or specially
employed to provide testimony in the case or a person whose
duties as an employee of the party regularly involve giving
expert testimony” to provide other parties with “a written
summary of the facts and opinions to which the witness is
expected to testify.” Utah R. Civ. P. 26(a)(4)(E). “If a party fails to



20170626-CA                      15                 2019 UT App 84
                     Willis v. Adams and Smith


disclose or to supplement timely a disclosure . . . , that party may
not use the undisclosed witness . . . at any hearing or trial unless
the failure is harmless or the party shows good cause for the
failure.” Id. R. 26(d)(4).

¶33 In adopting this rule, the advisory committee noted that
“[t]here are a number of difficulties inherent in disclosing expert
testimony that may be offered from fact witnesses.” Id. R. 26
advisory committee notes. Consequently, rule 26(a)(4)(E) is “not
intended to elevate form over substance—all [it] require[s] is that
a party fairly inform its opponent that opinion testimony may be
offered from a particular witness.” Id. To fairly inform another
party that a non-retained witness may offer expert testimony,
the party offering the testimony must do more than “mere[ly]
mention that opinion may be offered” by that witness. RJW
Media Inc. v. Heath, 2017 UT App 34, ¶ 24, 392 P.3d 956. Rather, a
party must provide adequate notice of the witness and the
testimony to be given, which requires “that such witnesses be
identified and [that] the information about their anticipated
testimony . . . include any opinion testimony that a party expects
to elicit from them at trial.” Id. (quotation simplified).

¶34 Here, Willis and Darby do not dispute that Willis was
subject to the requirements of rule 26(a)(4)(E), but they insist
they complied. To comply with the rule, Willis and Darby made
three different types of disclosures that gave the company notice
of the expert opinion testimony Willis would offer as to the
valuation of the company’s equipment. First, Willis and Darby
stated in their Rule 26 Initial Disclosures that Willis had
“information regarding the accounting practices of [the
company], the valuation of equipment, prior purchases of
minority shareholders interest[s], and discussions of the parties.”
Second, Willis and Darby attached a summary of Willis’s
valuation of the equipment as well as documentation of the
sources on which Willis based his valuation. Finally, in Willis’s
answers to the company’s first set of interrogatories, Willis



20170626-CA                     16                2019 UT App 84
                    Willis v. Adams and Smith


responded to the company’s request that he “explain in detail
how [he] calculated the . . . fair market value of equipment in the
computation of damages that [he] included with [his] initial
disclosures.” Willis responded:

      Fair market value was calculated by identifying the
      value of the equipment from various sellers in May
      2014. In many cases several prices were obtained
      from several sources and averaged to determine
      the fair market value. We used an old master
      equipment list to identify the equipment subject to
      the valuation because [the company] has failed to
      provide us a Master Equipment list as of the date
      of my termination despite our repeated requests.

¶35 Having received Willis and Darby’s initial disclosures as
well as Willis’s summary of valuations, supporting
documentation, and answers to interrogatories, the company
was on notice regarding the expert opinions that would be
offered and the identity of the expert witness. Nevertheless, the
company maintains that it did not have notice of either fact. It
argues that the district court’s admission of Willis’s expert
testimony does not comply with this court’s characterization of
rule 26(a)(4)(E)’s requirements in RJW Media where we
concluded that the non-retained expert disclosures were
deficient. Id. ¶ 26. However, in RJW Media, we addressed a
circumstance where the party seeking to admit the opinion
testimony of a non-retained witness had not made any
disclosures relating to expert testimony. In that case, the party
seeking to admit the testimony, disclosed “no facts or
opinions . . . whatsoever.” Id. Instead, that party only provided
“a list of general topics about which [the non-retained expert
witness], along with nine other witnesses, might testify.” Id. That
is not the case here. Rather than merely stating that Willis would
provide testimony on “equipment valuation,” Willis and Darby
provided a summary of what Willis’s opinion would be and



20170626-CA                    17                2019 UT App 84
                     Willis v. Adams and Smith


ample documentation supporting that valuation. Willis further
described the manner in which the valuation was performed in
his answer to the company’s interrogatories. From these
documents, the company had notice of the opinion testimony
Willis would provide and the basis for that opinion.

¶36 The company further argues that Willis and Darby
identified Willis as a fact witness only and never disclosed that
he would be offering expert opinions. “This court has
consistently held that disclosing a witness as a fact witness, by
itself, is insufficient to allow that witness to also present expert
testimony.” Ghidotti v. Waldron, 2019 UT App 67, ¶ 14. For
instance, in Ghidotti, the district court granted summary
judgment for the defendants because the plaintiffs could not
prove damages with the requisite degree of certainty without an
expert witness. Id. ¶ 7. One of the plaintiffs sought to offer her
own expert opinion regarding lost profits, but the district court
excluded that testimony because the plaintiff had never been
disclosed as a non-retained expert. Id. Although she had been
identified as a fact witness and the plaintiffs’ supplemental
disclosures had contained a damages calculation, “[n]either
[plaintiff] was identified as an individual who would testify
about damages.” Id. ¶¶ 5–6. Moreover, the district court found
that the late disclosure “would be harmful because the time set
for trial was approaching and none of the defendants had
retained experts in reliance on the [plaintiffs] not disclosing any
expert witnesses.” Id. ¶ 18.

¶37 In contrast, the initial disclosures in this case specifically
identified Willis as a witness who would testify about “valuation
of equipment.” The district court determined that this disclosure,
together with the attached exhibit containing the fair market
value calculation, was sufficient to designate Willis as a
non-retained expert witness. Moreover, unlike in Ghidotti, any
deficiency in the disclosure was harmless in the context of this
case. Before his resignation, Willis was a long-time employee,



20170626-CA                     18                2019 UT App 84
                    Willis v. Adams and Smith


shareholder, and member of the board of directors for the
company—a closely held corporation. The company was aware
that Willis had expertise in equipment valuation because he had
previously performed the equipment valuation for the buyout of
a former shareholder. Additionally, the company was aware that
Willis and Darby bore the burden of offering evidence to prove
the value of their shares and had not designated any other
expert. The district court specifically found that the company
was not surprised by Willis’s testimony and had the opportunity
to effectively cross-examine him. Under these circumstances, the
district court acted within its discretion in allowing Willis to
testify as a non-retained expert on the issue of damages.


                        CONCLUSION

¶38 The district court did not err in interpreting the stock
agreement’s “last audited financial statement” term as
unambiguously referring to the company’s 2013 financial
statement. Nor did the district court err in determining that the
term “any equipment” unambiguously referred to every piece of
the company’s equipment capable of standing alone to perform
work and in applying those terms to the specific facts of this
case. Finally, the district court did not err in concluding that
Willis and Darby adequately designated Willis as a non-retained
expert in compliance with rule 26(a)(4)(E). Accordingly, we
affirm.




20170626-CA                   19                2019 UT App 84